To compel respondent to sign certain county bonds, proposed to be issued under Act No. 149 of the Laws of 1893. The Circuit Court denied the writ.
Affirmed March 5, 1895, without costs.
The bonds are made payable in from twenty to forty years. *1692The question submitted to the electors was, “shall the county issue bonds for $100,000?” Said Act No. 149 contains no provision fixing the time which bonds issued thereunder shall run, and respondent insisted that the general law, Sub. 8, Sec. 384, How. Stat., which limits the time to fifteen years, controls.